 Case 8:21-cv-01495-WFJ-JSS Document 9 Filed 09/13/21 Page 1 of 2 PageID 39




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RAKIM HUGHES,

      Plaintiff,

v.                                                Case No. 8:21-cv-1495-WFJ-JSS

PINELLAS COUNTY JAIL,

      Defendant.
                                       /

                                      ORDER
      THIS CAUSE is before the Court on review of the case file. On August 18,

2021, the Court denied Plaintiff’s motion to proceed in forma pauperis because it

was incomplete and ordered Plaintiff to provide the required information or pay the

filing fee in full by September 8, 2021. (Doc. 8). The order was mailed to the address

on file for Plaintiff at the Pinellas County Jail, but was returned undeliverable,

marked “released.”

      Plaintiff is responsible for updating his address with the Court, which he

acknowledged when he signed the Complaint in this case. (Doc. 1 at 11).

Accordingly, due to Plaintiff’s lack of prosecution in this case, it is ORDERED that:

      1. The case is DISMISSED without prejudice.

      2. The Clerk is directed to terminate any pending motions and CLOSE this

         case.
Case 8:21-cv-01495-WFJ-JSS Document 9 Filed 09/13/21 Page 2 of 2 PageID 40




    DONE and ORDERED in Tampa, Florida on September 13, 2021.




                                    2
